DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 06/13/2022. Claims 1-3, 5, 8-14 were pending. Claim 1 was amended. Claims 4-5, 6-7 were cancel. Claims 11-14 were withdrawn.

Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C 103, the applicants stated:
	”As to the above distinguishing technical features, as shown in FIG. 5 of Feng, Feng only discloses that the cutting depth of the laser beam is equal to the thickness of the signal leads 33, but does not disclose other setting ranges of the cutting depth of the laser beam. 
In contrast, as recited in paragraph [0053] and FIG. 7 of the present application, it is clear that claim 1 discloses that the cutting depth of the second laser beam is greater than the thickness of the leads 20, and is less than the sum of the thickness of the leads 20 and the thickness of the base film layer 40 on which the conductive connectors 100 and the leads 20 are formed. 
As such, at a minimum, Feng does not disclose or suggest the above distinguishing technical features of amended claim 1. 
In addition, Feng solves the problem of how to eliminate the phenomenon of poor display caused by short circuit between gold ball particles and signal leads. In contrast, in the present application, the cutting depth of the second laser beam is greater than the thickness of the lead 20 and is less than a sum of the thickness of the lead 20 and a thickness of the base film layer 40, which ensures that the lead 20 is severed by using the second laser beam and avoids the base film layer 40 being severed. In addition, compared with the cutting depth equal to the thickness of the signal leads 33 (i.e., only severing the signal leads 33 without cutting the film layer 34 under the signal leads 33 at all), the cutting depth in the present application is easier to achieve, and the cutting process is simplified. Based on this, the technical problem to be solved in amended claim 1 of the present application is how to better achieve the severing of the leads located between the conductive connectors and the cutting edge of the display panel while avoiding severing the base film layer. It is clear that the technical problem to be solved by Feng is wholly distinct and different from the technical problem to be solved by amended claim 1. Therefore, Feng does not provide any technical enlightenment that the above distinguishing technical features can solve the above practical technical problems. 
The foregoing makes it clear that Liu, Feng, Zhang, McMullen and Bowden do not disclose or suggest the technical scheme defined by the above distinguishing technical features of amended claim 1, nor achieve the beneficial effects achieved by amended claim 1. 
For at least the foregoing reasons, it is respectfully submitted that amended claim 1 is patentable over Liu, Feng, Zhang, McMullen and Bowden, taken alone or in combination with one another.”
The applicant’s amendment along with the remark were sufficient to overcome the examiner previous ground of rejection.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in an interview with Michael E. Fogarty on 08/10/2022.
The application has been amended as follows: 
	In the claims
	Please cancel withdrawn claims 10-14.

Allowable Subject Matter
6.	Claims 1-3, 5, 8-10 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
As to claims 1-3, 5, 8-10, the cited prior arts fail to disclose or suggest severing at least some leads of the display panel by using a second laser beam at a position on the display panel between the conductive connectors and the cutting edge of the display panel, the at least some leads being short-circuited leads; 
wherein a cutting direction of the second laser beam is perpendicular to an extending direction of the leads; and 
a cutting depth of the second laser beam is greater than a thickness of the leads, and is less than a sum of the thickness of the leads and a thickness of a base film layer on which the conductive connectors and the leads are formed..
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713